Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

Thomas et al. (US 2011/0087668) teaches; “At least some of the initial clusters can be merged to form a set of final clusters; in one embodiment, a first one and a second one of the initial clusters are merged in the event that the first one of the initial clusters satisfies a second edit -distance constraint relative to the second one of the initial clusters, where the second edit -distance constraint is defined as a minimum degree of similarity between topologies of the first and second initial clusters. A list of the documents associated with each of the final clusters can be stored in a document information data store” ([0015]); and “the hash vectors of the roots of clusters C and R are compared to determine which hash components are different between them. At block 1212, using the information from block 1210 in conjunction with information about the maps of clusters C and R, an upper bound on the edit distance between any two documents in the clusters is computed. For example, for any map M.sub.C in cluster C and any map M.sub.R in cluster R, the upper bound E.sub.bound(M.sub.C, M.sub.R) on the edit distance between them can be computed using Eq. (1) above” ([0110]).



Clinchant et al. (US 2018/0024968) teaches;” For generating representations of text documents, at least a portion of the words in the document are considered as the features and a 

Cvet et al. (US 2011/0093464) teaches; “the document clustering system 160 compares the distance, or information loss, between the feature vector and the closest cluster summary with a predetermined threshold in order to determine whether the cluster summary is sufficiently similar to the feature vector. In at least some embodiments, if the information loss between the feature vector and the closest cluster summary exceeds the predetermined threshold, then the document clustering system 160 determines that the cluster summary is not sufficiently similar to the feature vector. In such a case, the document clustering system 160 proceeds to step 408 where a new cluster is created. The new cluster may be created by creating a cluster summary for the document based on the feature vector for that document. In at least some embodiments, the cluster summary for the document may be created by saving the feature vector as a cluster summary. That is, the feature vector may be converted into the new cluster summary. The new cluster summary may be saved in a memory 250 associated with the document clustering system 160 in a B-tree data structure. The new cluster summary may be saved in a leaf node of the B-

REASONS FOR ALLOWANCE
Per the instant office action, claims 1-4, 6-14, 16, 21-22, and 24 are considered as allowable subject matter. 
The reasons for allowance of claim 1 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising “representing each document of a plurality of documents by a vector comprising a first plurality of real values, wherein each real value of the first plurality of real values reflects a first frequency-based metric of a first term comprised by the document; partitioning the plurality of documents into a first set of document clusters based on distances between vectors representing the documents, wherein a distance between a first vector representing a first document of the plurality of documents and a second vector representing a second document of the plurality of documents is provided by a function of a time-sensitive factor and a content-sensitive factor, wherein the time-sensitive factor is determined based on at least one of: a first time identifier associated with the first 
The reasons for allowance of claim 10 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a non-transitory computer-readable storage medium comprising “… represent each document of a plurality of documents by a vector comprising a first plurality of real values, wherein each real value of the first plurality of real values reflects a first frequency-based metric of a first term comprised by the document; partition the plurality of documents into a first set of document clusters based on distances between vectors representing the documents; represent each document cluster of the first set of document clusters by a vector comprising a second plurality of real values, wherein each real value of the second plurality of real values reflects a second frequency-based metric of a second term comprised by the document cluster, wherein the second frequency-based metric is provided by a function of a ratio of a number of largest document clusters in the first set of document clusters and a number of the largest clusters which include the second term; and partition the first set of document clusters into a second set of document clusters based on distances between vectors representing the document clusters of the first set of document clusters.”

21 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a system, comprising “…represent each document of a plurality of documents by a vector comprising a first plurality of real values, wherein each real value of the first plurality of real values reflects a first frequency-based metric of a first term comprised by the document; partition the plurality of documents into a first set of document clusters based on distances between vectors representing the documents, wherein a distance between a first vector representing a first document of the plurality of documents and a second vector representing a second document of the plurality of documents is provided by a function of a time-sensitive factor and a content-sensitive factor, wherein the time-sensitive factor is determined based on at least one of: a first time identifier associated with the first document and a second time identifier associated with the second document; represent each document cluster of the first set of document clusters by a vector comprising a second plurality of real values, wherein each real value of the second plurality of real values reflects a second frequency-based metric of a second term comprised by the document cluster; and partition the first set of document clusters into a second set of document clusters based on distances between vectors representing the document clusters of the first set of document clusters.

Dependent claims 2-4, 6-9, 11-14, 16, 22, and 24 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

DIRECTION OF FUTURE CORRESPONDENCES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.